UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-4082



UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.


DONZELL W. BIGGS,

                Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Clarksburg. Irene M. Keeley, Chief
District Judge. (2:06-cr-00025-IMK-JSK-1)


Submitted:   August 8, 2008                 Decided:   August 29, 2008


Before WILKINSON, NIEMEYER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Brendan S. Leary, Assistant Federal Public Defender, Wheeling, West
Virginia, for Appellant. Sharon L. Potter, United States Attorney,
David E. Godwin, Assistant United States Attorney, Clarksburg, West
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Donzell W. Biggs entered a conditional guilty plea,

pursuant to a plea agreement, to one count of assaulting a federal

employee with a dangerous weapon, in violation of 18 U.S.C. § 111

(a), (b) (2000).   Biggs agreed to plead guilty after the district

court granted the Government’s motion in limine that sought to

preclude Biggs from asserting at trial the defenses of necessity,

justification, or self-defense.    At sentencing, the district court

denied Biggs’ request for a downward departure and sentenced him to

eighty months of imprisonment, three years of supervised release,

and a $100 special assessment.    Biggs timely appealed.   We affirm.

          On appeal, Biggs argues that the district court erred in

granting the Government’s motion in limine because the facts

supported the affirmative defenses of necessity, justification, or

self-defense.   A trial court’s refusal to allow an affirmative

defense raises a question of law, reviewable de novo.      See United

States v. Perrin, 45 F.3d 869, 871 (4th Cir. 1995).   This court has

also held that if “an affirmative defense consists of several

elements and testimony supporting one element is insufficient to

sustain it even if believed, the trial court and jury need not be

burdened with testimony supporting other elements of the defense.”

United States v. Sarno, 24 F.3d 618, 621 (4th Cir. 1994).        Our

review of the record convinces us that the district court correctly




                                  2
concluded that the evidence was insufficient to allow Biggs to

assert the requested defenses at trial.

           Accordingly, we affirm Biggs’ conviction and sentence.

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                  AFFIRMED




                                    3